Citation Nr: 1702063	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-22 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to herbicide exposure.

3. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1968 to October 1971.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Herbicide exposure has been conceded.  Under the facts of this case, the Board finds that a VA examination should be provided that addresses the current diagnoses and addresses whether each disability began in service or is otherwise attributable to service, to include herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA medical examinations to determine the nature and likely etiology of any diagnosed hypertension and peripheral neuropathy.

The claims file, including a copy of this REMAND, should be made available to the examiner.

All appropriate tests and studies should be conducted.

After a review of the record on appeal, the examiner should identify and diagnose any current peripheral neuropathy and/or hypertension. The examiner is to opine whether it is at least as likely as not that any currently diagnosed upper or lower extremity peripheral neuropathy or hypertension is related to the Veteran's service, including conceded herbicide exposure. 

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

2. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims. If any benefit sought remains denied, issue an appropriate SSOC and provide the claimant the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).




